Citation Nr: 1539266	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-37 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 

2. Entitlement to service connection for non-alcoholic fatty liver disease, to include as secondary to sleep apnea. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea.  

4. Entitlement to an evaluation in excess of 10 percent for lumbar disc disease, L4-L5, and L5-S1. 

5. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD). 

6. Entitlement to a compensable evaluation for erectile dysfunction. 

7. Entitlement to an evaluation in excess of 10 percent for left knee strain, residuals of arthroscopy with arthritis.

8. Entitlement to an initial compensable disability rating for right ankle strain. 


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1994 and again from June 1999 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in February 2012.  At that time, the Board remanded present increased claim relating to the right ankle, as well as claims of entitlement to service connection for tinnitus and erectile dysfunction (claimed as hypogonadism and abnormal testosterone levels).  The RO subsequently granted service connection for tinnitus and erectile dysfunction; this represents a full grant of the benefits sought on appeal as to those issues. See December 2012 Rating Decision.  Accordingly, those issues are no longer before the Board for appellate consideration. 

At the time of the prior remand, the Veteran was then represented by a private attorney.  Subsequently, that attorney withdrew her representation of the Veteran and he is now unrepresented. See March 2014 Letter from Jodee C. Kayton. 

A review of the record discloses that by a September 2014 rating action, the RO denied claims of service connection for diabetes mellitus, type II; hypertension; and non-alcoholic fatty liver disease; the RO also denied claims for higher ratings for service-connected lumbar disc disease; GERD; left knee strain, residuals of arthroscopy with arthritis; and erectile dysfunction.  The Veteran submitted a Notice of Disagreement in June 2015 as to the above-cited issues.  The RO has not issued a Statement of the Case (SOC) that addresses the issues of entitlement to service connection for hypertension, to include as secondary to sleep apnea; entitlement to service connection for non-alcoholic fatty liver disease, to include as secondary to sleep apnea; entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea; entitlement to an evaluation in excess of 10 percent for lumbar disc disease, L4-L5, and L5-S1; entitlement to an evaluation in excess of 10 percent for GERD; entitlement to a compensable evaluation for erectile dysfunction; and entitlement to an evaluation in excess of 10 percent for left knee strain, residuals of arthroscopy with arthritis.  Thus, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Ankle

The Board finds that further development is required to comply with VA's duty to assist the Veteran with his increased rating claim.

The Veteran and his former attorney contend that the VA ankle examination performed in July 2012, and requested by the Board's February 2012 remand, is inadequate.  Specifically, the Veteran asserts that the examiner did not accurately measure the range of motion of his ankle; additionally, he argues that x-rays of the right ankle should have been obtained. See April 2013 Statement from Attorney ("The VA examination provided no x-ray evidence and according to the Veteran's account the VA examiner was rude and unprofessional thus manipulating the range of motion testing and examination results thus not giving an accurate account of the Veteran's condition).  

A review of the July 2012 VA examination report indicates that the examiner did not diagnosis arthritis, but rather relied exclusively on a 2011 private bone scan which showed increased activity/uptake at the ankles and findings suggestive of an arthritic process.  (Emphasis added).  The bone scan report expressly noted that correlation with ankle radiographs/x-rays "would be helpful" in this regard. See Baptist Primary Care Bone Scan, May 2011.  

In light of the Veteran's contentions concerning the adequacy of the July 2012 examination, the May 2011 private bone scan with findings suggestive of ankle arthritis, and given the lack of x-rays performed at the July 2012 VA examination, the Board finds that the Veteran should be afforded another ankle examination to assess the current nature and severity of his right ankle disability.  

The Board also notes that additional, relevant medical records have been added to the VBMS claims file since the issuance of the most recent supplemental statement of the case in December 2012.  Absent a waiver from the Veteran, a remand is necessary when pertinent evidence is received by the Board that has not been considered by the RO. See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c)(2015).

Manlincon Issues 

As explained in the Introduction portion above, the Veteran has raised Manlincon issues with regard to the claims of entitlement to service connection for hypertension, to include as secondary to sleep apnea; entitlement to service connection for non-alcoholic fatty liver disease, to include as secondary to sleep apnea; entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea; entitlement to an evaluation in excess of 10 percent for lumbar disc disease, L4-L5, and L5-S1; entitlement to an evaluation in excess of 10 percent for GERD; entitlement to a compensable evaluation for erectile dysfunction; and entitlement to an evaluation in excess of 10 percent for left knee strain, residuals of arthroscopy with arthritis. Manlincon supra; see also September 2014 Rating Decision, and June 2015 Notice of Disagreement. 

Therefore, the Board must remand the above-cited service connection and increased rating claims, rather than merely referring them. A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board. See Manlincon, 12 Vet. App. at 238. 


Accordingly, the case is REMANDED for the following action:

1. With any necessary authorization from the Veteran, the AMC/RO should obtain all outstanding VA and private records that are not record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right ankle strain.  The electronic claims file and a copy of this REMAND must be made available for review, and the examination report should reflect that such review occurred.  All necessary tests, including imaging studies, should be performed and the results documented in the report.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate if such loss of motion is more reflective of one of the following: mild, moderate, or marked.  

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

3. The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issues of: (i) entitlement to service connection for hypertension, to include as secondary to sleep apnea;(ii) entitlement to service connection for non-alcoholic fatty liver disease, to include as secondary to sleep apnea; (iii) entitlement to service connection for diabetes mellitus, type II, to include as secondary to sleep apnea; (iv) entitlement to an evaluation in excess of 10 percent for lumbar disc disease, L4-L5, and L5-S1; (v) entitlement to an evaluation in excess of 10 percent for GERD; (vi) entitlement to a compensable evaluation for erectile dysfunction; and (vii) entitlement to an evaluation in excess of 10 percent for left knee strain, residuals of arthroscopy with arthritis. 

These claims should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

4. Readjudicate the claim for an initial compensable disability rating for right ankle strain.

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




